261 S.W.3d 582 (2008)
Billy RAY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67725.
Missouri Court of Appeals, Western District.
June 17, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 29, 2008.
Application for Transfer Denied September 30, 2008.
Patrick W. Peters, Kansas City, MO, for Appellant.
Richard A. Starnes, Jefferson City, MO, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Billy J. Ray appeals the denial after an evidentiary hearing of his Rule 29.15 motion for post-conviction relief based on ineffective assistance of counsel. After a thorough review of the record, we find that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).